NOTE — The per curiam opinion in this case was reported in99 N.J.L. 283. Through inadvertence and mistake, the percuriam of the Supreme Court in the case of Roe v. Bonham was printed in the report instead of the per curiam in this case, which follows below. — REPORTER.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court.
For affirmance — THE CHANCELLOR, PARKER, BERGEN, MINTURN, KALISCH, BLACK, KATZENBACH, WHITE, HEPPEN-HEIMER, ACKERSON, VAN BUSKIRK, JJ. 11.
For reversal — None.
 *Page 1